DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-11, and 14-20 objected to because of the following informalities: 
Regarding claim 1, “the determined detection region” should be changed to “the determined strip-shaped detection region” in order to correct the antecedence. Claims 14-15 are objected to by virtue of their dependency.
Regarding claim 2, “the detection region” should be changed to “the strip-shaped detection region” in order to correct the antecedence. Claims 3-5, and 16-17 are objected to by virtue of their dependency. 
Regarding claim 6, “the detection region” should be changed to “the strip-shaped detection region” in order to correct the antecedence. Claim 7 is objected to by virtue of their dependency.
Regarding claim 8, “a first detection region” and “a second detection region” should be changed to “a first strip-shaped detection region” and “a second strip-shaped detection region” in order to correct the antecedence. 
Regarding claim 9, “a third detection” should be changed to “a third strip-shaped detection region” in order to correct the antecedence. 
Regarding claim 10, “a first detection region” and “a second detection region” should be changed to “a first strip-shaped detection region” and “a second strip-shaped detection region” in order to correct the antecedence. 
Regarding claim 11, “a third detection” should be changed to “a third strip-shaped detection region” in order to correct the antecedence. 
Regarding claim 18, “the detection region” should be changed to “the strip-shaped detection region” in order to correct the antecedence.
Regarding claim 19, “a first detection region” and “a second detection region” should be changed to “a first strip-shaped detection region” and “a second strip-shaped detection region” in order to correct the antecedence. 
Regarding claim 20, “a first detection region” and “a second detection region” should be changed to “a first strip-shaped detection region” and “a second strip-shaped detection region” in order to correct the antecedence. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a selection unit to select”, “a recording unit to record”, “a control unit to move”, “a determining unit to determine”, and “a generating unit to generate” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The Examiner has interpreted the selection unit,  the recording unit, the control unit, determining unit and the generating unit as the hardware devices disclosed in [0065] of the published specification. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “acquiring and recording each respective successive recording portion, of the successive recording portions, using the determined detection region and the X-ray source” renders the claim indefinite because the claim fails to define if the same strip-shaped detection region is used for the successive recording portions. As currently written, one strip-shaped detection region is determined and the same strip-shaped detection region is used for each recording portion. The claim fails to particularly point out whether or not a strip-shaped detection region is determined for each recording portion of the successive recording portions. The Examiner has interpreted “determining  a strip-shaped detection region” as “determining a strip-shaped detection region for each recording portion of the successive recording portions”. Claims 2-5, and 14-18 are rejected by virtue of their dependency. 
Regarding claim 6, the claim recites the limitation “the detection region is imaged along a diagonal of the detection area” renders the claim indefinite. The claim fails to recite a limitation directed to imaging the detection region along a diagonal of the detection area. As currently written, the imaging along a diagonal of a detector is not an active step. The claim relies upon claim 1. Claim 1 recites acquiring and recording each successive portion but fails to recite a limitation directed to the step of imaging. Claim 6 fails to particularly point out whether or not the imaging along the diagonal is part of the claimed invention. Claim 7 is rejected by virtue of their dependency. 
Regarding claim 8, the limitations “determining, for a first recording portion, a first detection region” and “determining, for a second recording portion, a second detection region” render the claim indefinite.  As currently written, the first and second recording portions are different from the successive recording portions, and the first and second detection regions are different from the strip-shaped detection region. The claim fails to particularly point out whether or not the first and second recording portions are part of the successive recording portions and fails to particularly point whether or not the first and second detection regions are part of the strip-shaped detection region. 
Regarding claim 9, the limitation “displacing, for a third recording portion, a third detection region” renders the claim indefinite. As currently written, the third recording portion is different from the successive recording portions, and the third detection region is different from the strip-shaped detection region. The claim fails to particularly point out whether or not the  third recording portion us part of the successive recording portions and fails to particularly point whether or not the third detection region is part of the strip-shaped detection region. 
Regarding claim 10, the limitations “determining, for a first recording portion, a first detection region” and “determining, for a second recording portion, a second detection region” render the claim indefinite.  As currently written, the first and second recording portions are different from the successive recording portions, and the first and second detection regions are different from the strip-shaped detection region. The claim fails to particularly point out whether or not the first and second recording portions are part of the successive recording portions and fails to particularly point whether or not the first and second detection regions are part of the strip-shaped detection region. 
Regarding claim 11, the limitation “displacing, for a third recording portion, a third detection region” renders the claim indefinite. As currently written, the third recording portion is different from the successive recording portions, and the third detection region is different from the strip-shaped detection region. The claim fails to particularly point out whether or not the  third recording portion us part of the successive recording portions and fails to particularly point whether or not the third detection region is part of the strip-shaped detection region. 
Regarding claim 12, the limitation “a determining unit to determine a strip-shaped detection region within the detection area, for a recording portion” renders the claim indefinite. As currently written, the recording portion is different from the successive recording portions. The claim fails to particularly point out whether or not the recording portion is the same as the successive recording portions. Claim 13 is rejected by virtue of its dependency. 
Regarding claim 19, the limitations “determining, for a first recording portion, a first detection region” and “determining, for a second recording portion, a second detection region” render the claim indefinite.  As currently written, the first and second recording portions are different from the successive recording portions, and the first and second detection regions are different from the strip-shaped detection region. The claim fails to particularly point out whether or not the first and second recording portions are part of the successive recording portions and fails to particularly point whether or not the first and second detection regions are part of the strip-shaped detection region. 
Regarding claim 20, the limitations “determining, for a first recording portion, a first detection region” and “determining, for a second recording portion, a second detection region” render the claim indefinite.  As currently written, the first and second recording portions are different from the successive recording portions, and the first and second detection regions are different from the strip-shaped detection region. The claim fails to particularly point out whether or not the first and second recording portions are part of the successive recording portions and fails to particularly point whether or not the first and second detection regions are part of the strip-shaped detection region. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakai (U.S. 2011/0206185).
Regarding claim 12, as best understood:
Sakai discloses a medical X-ray system, comprising: 
an X-ray source (Fig. 1, 3), arranged on an emitter displacement unit (Fig. 1, 7) and an X-ray detector (Fig. 1, 4) including a detection area ([0046], detector detects radiation) arranged on a detector displacement unit (Fig. 1, 11);
 a selection unit (Fig. 1, 25) to select an examination region ([0056], operator imaging range);
 a recording unit (Fig. 1, 25 and 21) to record, in a step-wise manner, successive recording portions ([0061], strip image generation); 
a control unit to move the X-ray source and the X-ray detector along a recording direction (Fig. 1, 25; [0049], controller controls movement of tube and detector); 
a determining unit (Fig. 1, 25)to determine a strip-shaped detection region within the detection area, for a recording portion ([0060], imaging portion determined based on range); and
 a generating unit (Fig. 1, 25) to generate an assembled X-ray recording from the successive recording portions recorded ([0064], strip images super imposed to generate image).
Regarding claim 13, as best understood:
Sakai discloses the medical X-ray system of claim 12, wherein the X-ray detector includes at least one of a rotatable mounting and a variable strip-shaped detection region ([0050], collimator controls the size of radiation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (U.S. 2011/0206185) in view of Katsuhiro (JP 2011019801; notations directed to translated Katsuhiro).
Regarding claim 1, as best understood:
Sakai discloses a method for making an X-ray recording of an examination region of an examination object with an X-ray system including an X-ray source arranged on an emitter displacement unit and an X-ray detector including a detection area, arranged on a detector displacement unit, the method comprising:
 selecting the examination region (Fig. 3, S2, imaging range set up);
 portion-wise recording successive recording portions in relation to the examination region ([0059]-[0062], multiple strip images acquired), the portion-wise recording including 
moving the X-ray source and the X-ray detector along a common recording direction ([0059]-[0062], multiple strip images acquired while moving the source and detector), 
determining a strip-shaped detection region for each recording portion of the successive recording portions, within the detection area for the recording ([0060] and [0066], portion based on imaging range), and 
acquiring and recording each respective successive recording portion ([0059]-[0062], multiple strip images acquired while moving the source and detector), of the successive recording portions, using the determined detection region and the X-ray source ([0059]-[0062], multiple strip images acquired while moving the source and detector); and
 generating an assembled X-ray recording of the examination region from the successive recording portions recorded ([0064], strip images super imposed to generate image).
However, Sakai fails to disclose determining a strip-shaped detection region for each recording portion of the successive recording portions, within the detection area for the recording, by expanding an extent of the X-ray recording as compared with a further different X-ray recording recorded with a strip-shaped detection region parallel to an edge of the X-ray detector. 
Katsuhiro teaches determining a strip-shaped detection region for each recording portion of the successive recording portions (Translated Katsuhiro; [0041], multiple projected images), within the detection area for the recording, by expanding an extent of the X-ray recording as compared with a further different X-ray recording recorded with a strip-shaped detection region parallel to an edge of the X-ray detector (Translated Katsuhiro; [0041], field of view expansion, Fig. 10, extent of X-ray is expanding when detector is rotated and moved linearly).
It would have been obvious to one of an ordinary skill in the before the effective filing date to combine the imaging method of Sakai with the recording portion determination taught by Katsuhiro in order to improve efficiency of the imaging by expanding the imaging area without changed hardware (Translated Katsuhiro; [0011]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 2, as best understood:
The combination of Sakai and Katsuhiro discloses the method of claim 1, wherein during the determining, the detection region is displaced in the recording direction within the detection area relative to a preceding detection region of a preceding recording portion, of the successive recording portions (Sakai; Fig. 5-6, detector 4a is moved linearly which changes the recording portion).
Regarding claim 4, as best understood:
The combination of Sakai and Katsuhiro discloses the method of claim 2, wherein an extent of the X-ray recording along the recording direction is relatively greater than a maximum spacing between a detector center in a start position of the X-ray detector, and the detector center in an end position of the X-ray detector (Katsuhiro; Fig. 10,  the area starting from the upper corner of Pi+1 to lower corner of Pi-1 is greater than the area starting from the center of Pi+1 and Pi-1).
It would have been obvious to one of an ordinary skill in the before the effective filing date to combine the imaging method of Sakai with the imaging extent taught by Katsuhiro in order to improve efficiency of the imaging by expanding the imaging area without changed hardware (Translated Katsuhiro; [0011]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 5, as best understood:
The combination of Sakai and Katsuhiro discloses the method of claim 2, wherein at least one of an irradiation time (Sakai; [0050], irradiation time) and an irradiation amount (Sakai; [0050], X-ray tube having a given voltage and current) is substantially homogenously distributed over the detection area (Sakai; [0050], collimator distributes X-rays on to detection surface or center portion of detection).
Regarding claim 6, as best understood:
The combination of Sakai and Katsuhiro discloses the method as claimed in claim 1, wherein during the determining, the detection region is imaged along a diagonal of the detection area (Katsuhiro; Fig. 4a, field height is along the diagonal of the detector 3).
It would have been obvious to one of an ordinary skill in the before the effective filing date to combine the imaging method of Sakai with the diagonal imaging taught by Katsuhiro in order to improve efficiency of the imaging by expanding the imaging area without changed hardware (Translated Katsuhiro; [0011]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 7, as best understood:
The combination of Sakai and Katsuhiro discloses the method of claim 6, wherein the extent of the X-ray recording perpendicular to the recording direction is relatively greater than a detector width of the X-ray detector (Katsuhiro; Fig. 10, extent from starting from the upper corner of Pi+1 to lower corner of Pi-1 is greater than the detector width).
It would have been obvious to one of an ordinary skill in the before the effective filing date to combine the imaging method of Sakai with the imaging range taught by Katsuhiro in order to improve efficiency of the imaging by expanding the imaging area without changed hardware (Translated Katsuhiro; [0011]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 10, as best understood:
The combination of Sakai and Katsuhiro discloses the method of claim 1, wherein the portion-wise recording includes: 
determining, for a first recording portion, a first detection region, parallel to an edge of the X-ray detector arranged perpendicularly to the recording direction (Sakai; [0060] and [0066], portion based on imaging range; strip images elongate toward S direction), and 
displacing, for a second recording portion, a second detection region within the detection area, in the recording direction relative to the first detection region (Sakai; Fig. 5-6, detector 3 is displaced which displaces the imaging portion).
Regarding claim 14, as best understood:
The combination of Sakai and Katsuhiro discloses a non-transitory computer program product (Sakai; [0049], CPU) storing a computer program, directly loadable into a memory apparatus of a control apparatus of an X-ray system (Sakai; [0049], CPU), including program portions to carry out the method of claim 1 (as rejected above) when the computer program is executed in the control apparatus of the X-ray system.
Regarding claim 15, as best understood:
The combination of Sakai and Katsuhiro discloses a non-transitory computer-readable medium (Sakai; [0049], CPU) storing program portions, configured to be read in and executed by a computer unit, to carry out the method of claim 1 (as rejected above) when the program portions are executed by the X-ray system.
Regarding claim 18, as best understood:
The combination of Sakai and Katsuhiro discloses the method as claimed in claim 2, wherein during the determining, the detection region is imaged along a diagonal of the detection area (Katsuhiro; Fig. 4a, field height is along the diagonal of the detector 3).
It would have been obvious to one of an ordinary skill in the before the effective filing date to combine the imaging method of Sakai with the diagonal imaging taught by Katsuhiro in order to improve efficiency of the imaging by expanding the imaging area without changed hardware (Translated Katsuhiro; [0011]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 20, as best understood:
The combination of Sakai and Katsuhiro discloses the method as claimed in claim 2, wherein the portion-wise recording includes: 
determining, for a first recording portion, a first detection region, parallel to an edge of the X-ray detector arranged perpendicularly to the recording direction (Sakai; [0060] and [0066], portion based on imaging range; strip images elongate toward S direction), and 
displacing, for a second recording portion, a second detection region within the detection area, in the recording direction relative to the first detection region (Sakai; Fig. 5-6, detector 3 is displaced which displaces the imaging portion).
Claims 3, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (U.S. 2011/0206185) in view of Katsuhiro (JP 2011019801; notations directed to translated Katsuhiro) as applied to claim 2 above, and further in view of Okuno (U.S. 2015/0250441).
Regarding claim 3, as best understood:
The combination of Sakai and Katsuhiro discloses the method of claim 2.
However, the combination of Sakai and Katsuhiro fails to disclose wherein during the moving, a detector movement velocity of the X-ray detector is relatively lower than an emitter movement velocity of the X-ray source.
Okuno teaches wherein during the moving, a detector movement velocity of the X-ray detector is relatively lower than an emitter movement velocity of the X-ray source ([0082], movement of detector is slower than the movement of the tube).
It would have been obvious to one of an ordinary skill in the before the effective filing date to combine the imaging method of Sakai and Katsuhiro with the movement velocity taught by Okuno in order to reduce system cost and to save power (Okuno; [0084]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 16, as best understood:
The combination of Sakai, Katsuhiro, and Okuno discloses the method of claim 3, wherein an extent of the X-ray recording along the recording direction is relatively greater than a maximum spacing between a detector center in a start position of the X-ray detector, and the detector center in an end position of the X-ray detector (Katsuhiro; Fig. 10,  the area starting from the upper corner of Pi+1 to lower corner of Pi-1 is greater than the area starting from the center of Pi+1 and Pi-1).
It would have been obvious to one of an ordinary skill in the before the effective filing date to combine the imaging method of Sakai with the imaging extent taught by Katsuhiro in order to improve efficiency of the imaging by expanding the imaging area without changed hardware (Translated Katsuhiro; [0011]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 17, as best understood:
The combination of Sakai, Katsuhiro, and Okuno discloses the method of claim 3, wherein at least one of an irradiation time (Sakai; [0050], irradiation time) and an irradiation amount (Sakai; [0050], X-ray tube having a given voltage and current) is substantially homogenously distributed over the detection area (Sakai; [0050], collimator distributes X-rays on to detection surface or center portion of detection).
Allowable Subject Matter
Claims 8-9, 11, and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior arts are Sakai (U.S. 2011/0206185) in view of Katsuhiro (JP 2011019801; notations directed to translated Katsuhiro).
Regarding claim 8, as best understood:
The combination of Sakai and Katsuhiro the method of claim 1.
However, the combination of Sakai and Katsuhiro fails to disclose wherein the portion-wise recording includes: determining, for a first recording portion, a first detection region along a diagonal of the detection area, and determining, for a second recording portion, a second detection region, parallel to an edge of the X-ray detector arranged perpendicular to the recording direction.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten in independent form to include all of the limitations of the base claim and any intervening claim and if rewritten to overcome the 112(b) rejection above. Claim 9 is indicated as allowable by virtue of its dependency. 
Regarding claim 11, as best understood:
The combination of Sakai and Katsuhiro the method of claim 10.
However, the combination of Sakai and Katsuhiro fails to disclose wherein the portion-wise recording further includes: determining, for a third recording portion, a third detection region along a diagonal of the detection area.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten in independent form to include all of the limitations of the base claim and any intervening claim and if rewritten to overcome the 112(b) rejection above.
Regarding claim 19, as best understood:
The combination of Sakai and Katsuhiro the method of claim 2.
However, the combination of Sakai and Katsuhiro fails to disclose wherein the portion-wise recording includes: determining, for a first recording portion, a first detection region along a diagonal of the detection area, and determining, for a second recording portion, a second detection region, parallel to an edge of the X-ray detector arranged perpendicular to the recording direction.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten in independent form to include all of the limitations of the base claim and any intervening claim and if rewritten to overcome the 112(b) rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078. The examiner can normally be reached M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2884             

/DANI FOX/Primary Examiner, Art Unit 2884